                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY


    KEVIN MCNAMARA,
                                                                         Civil Action No. 16-841(MCA)
                              Plaintiffs,
                                                                                       ORDER
    v.
    BUEHLER, et al.,
                              Defendants.


           THIS MATTER comes before the Court by way of Judge Mannion issuing a Report and

Recommendation dated November 16, 2018 recommending that the case be dismissed with

prejudice Dkt. No. 55; and

           it appearing that neither Defendant nor Plaintiff have filed any objections to the Report and

Recommendation; and

           it appearing that plaintiff was released from custody in late 2017; 1 and

           it appearing that for the reasons set forth in Judge Mannion’s Report and Recommendation;

           IT IS on this 23rd day of October, 2019,

           ORDERED that Judge Mannion’s Report and Recommendation dated November 16,

2018, is ADOPTED and this case is DISMISSED WITH PREJUDICE.

                                                                s/ Madeline Cox Arleo__________
                                                                Hon. Madeline Cox Arleo
                                                                United States District Judge




1
    The Court contacted the Union County Jail and was advised that plaintiff was release.
